            Case 1:20-cv-03770-CM Document 4 Filed 07/07/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONELLE MURPHY,

                                  Petitioner,
                                                                   20-CV-3770 (CM)
                      -against-
                                                                  CIVIL JUDGMENT
WARDEN,

                                  Respondent.

         Pursuant to the order issued July 7, 2020, dismissing the petition,

         IT IS ORDERED, ADJUDGED AND DECREED that the petition is dismissed without

prejudice for Petitioner’s failure to submit a completed request to proceed in forma pauperis or

pay the $5.00 filing fee. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 7, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
